Citation Nr: 1133375	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-07 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for arthritis of the right knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for arthritis of the left knee.

3.  Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran was granted service connection for his right knee and left knee disabilities by way of an August 2006 Board decision.  In the August 2006 rating decision, the RO promulgated the award of service connection, and assigned 10 percent disability ratings for each knee, effective from August 21, 2003.  Thereafter, the Veteran submitted a statement in June 2007 requesting that higher disability ratings be assigned for his bilateral knee disabilities.  His statement was accompanied by private medical records showing treatment of his bilateral knee disabilities from February 2006 to May 2007.  This evidence was not of record at the time of the August 2006 rating decision.  VA received this evidence within one year of the date of the mailing of the decision that assigned initial 10 percent ratings for his right and left knees and the evidence is pertinent to the claims; therefore, 38 U.S.C. 5103(b)(1) (West 2002 & Supp. 2010) requires VA to consider the evidence in connection with the August 2006 rating decision that initially assigned ratings for these disabilities.  See also 38 C.F.R. § 20. 200, 20.201 (2010).  Thus, the Veteran's claims have been characterized as claims for increased initial disability ratings, as reflected on the preceeding page.  

In May 2011, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

In accordance with the opinion of the Court of Appeals for Veterans Claims (Court), TDIU has been included as an issue on appeal, as it is part and parcel of the claim for an increased disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required with respect to the Veteran's claims for increased disability ratings for the right knee disability and left knee disability and the claim for a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Right Knee and Left Knee Disabilities

As noted above, the Veteran claims that his bilateral knee disabilities are more severe than what is reflected by the currently assigned 10 percent disability ratings.  In support of this contention, he submitted letters from his private treating physician, A.J.F., M.D., as to the severity of his right and left knees.  The physician reported in a February 20, 2009 letter that the Veteran had undergone multiple surgeries for his left knee and two surgeries for his right knee.  He stated that at that time the Veteran was receiving post operative treatment for his left knee with physical therapy.  In a May 2009 letter, Dr. A.J.F. noted that the Veteran was assigned separate 10 percent ratings for his right and left knee disabilities.  He stated that the Veteran's permanent impairment had increased by 5 percent for each knee, which would give him a "15 percent permanent impairment" to each knee.  Essentially, the physician reported that the Veteran's bilateral knee disabilities have increased in severity.

During the May 2011 video conference hearing, the Veteran testified that his right knee and left knee disabilities have gotten worse since the last VA examination.  As reflected above, the most recent VA examination of these disabilities was conducted in November 2007.   Thus, the November 2007 examination is over three years old.  In light of the fact that the Veteran's most recent VA examination occurred in November 2007, the medical evidence suggesting an increase in severity, and the Veteran's assertions as to the increased severity of his bilateral knee disabilities, the Board finds that additional development is warranted to determine the current severity of the claimed disabilities.   As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, severity and manifestations of the service-connected right knee and left knee disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 92007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (19950, 60 Fed. Reg. 43186.  Thus, the Board has no discretion and must remand these claims.

Moreover, it is unclear as to whether all of the private medical records relevant to the Veteran's increased rating claims have been associated with the claims file.  Specifically, the Veteran testified, and the medical evidence indicates, that he underwent surgery on both of his knees in 2006.  The medical records associated with any surgery performed on his right and left knees have not been associated with the claims file.  It is unclear if such surgery or surgeries were performed at VA and/or private healthcare facilities.  Such records, if extant, may prove beneficial to the Veteran's claims, and would likely be helpful to VA in determining the proper rating assignment for his service-connected knee disabilities.  As such, on remand, the RO/AMC shall contact the Veteran and request that he identify the names, dates, and locations of all VA and/or private medical facilities from which he received medical treatment for his right and left knee disabilities, to include any surgical procedures, so that any outstanding records may be associated with the claims file.  

TDIU

As indicated in the introduction, the Board has included TDIU as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that a request for TDIU benefits, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice, 22 Vet. App. 447.  During the May 2011 video conference hearing, the Veteran essentially reported that he was unable to work due to his service connected right and left knee disabilities.  Accordingly, the Board finds that the Veteran has raised the issue of entitlement to TDIU.  However, appellate review of the TDIU element of the Veteran's claim at this time would be premature.  In this regard, the Veteran should be sent a VCAA notice letter regarding the TDIU element of his claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate TDIU.  The notice should also indicate what information or evidence should be provided by the Veteran, to include a formal application form and an employment information form, and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, this letter should be compliant with Dingess v. Nicholson, 19 Vet. App. 473 (2006), by including information on how VA determines disability ratings and effective dates, keeping in mind that TDIU is part of an increased rating claim.  Thereafter, the RO should undertake any additional developed deemed necessary to adjudicate the claim for TDIU benefits.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and request that he provide the names of all VA and/or private medical facilities and physicians who performed surgery for his service-connected right knee and left knee disabilities.  In so doing, the Veteran must include the dates of said treatment at any of the identified facilities.  Any additional records identified by the Veteran that are not currently associated with the claims file must be obtained by the RO, and must be associated with the claims file.  The RO/AMC shall also insure that all relevant VA records not already of record are obtained and associated with the claims file.  

2.  The RO/AMC shall schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of his service-connected right knee and left disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with conducting the examination.  

The VA examiner must conduct all necessary testing, including range of motion studies (measured in degrees, with normal range of motion specified), in conjunction with conducting the examination of the Veteran.  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the knees are used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.

The examiner should also specify whether the Veteran cartilage removal or damage, and/or has any instability in either the right knee or left knee.  If so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of pain, locking, effusion, crepitus, etc.  

A clear rationale for all opinions and a discussion of the facts and medical principles involved must be provided in a legible report.  However, if any requested opinion cannot be provided without resort to speculation, the examiner must so state and explain why an opinion cannot be provided without resort to speculation.

3.  With respect to the TDIU claim, the RO shall provide the Veteran with a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter should explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's increased rating claims.  It should indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and that VA will attempt to obtain on his behalf.  It also should include information concerning the assignment of disability ratings and effective dates, keeping in mind that TDIU is part of an increased rating claim. 

4.  Then, the RO shall review the Veteran's claims file with respect to the TDIU claim and undertake any additional development indicated, to include obtaining and associating with the claims file any additional pertinent records identified by the Veteran during the course of the remand or scheduling the Veteran for appropriate VA examinations if deemed necessary.

5.  The RO/AMC should then readjudicate the Veteran's claims for increased disability ratings and the claim for TDIU benefits.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition following appropriate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


